Citation Nr: 0734657	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected bilateral varicose 
veins and residuals of a right knee injury.

2.  Entitlement to an increased evaluation for varicose veins 
in the right leg, currently assigned a 10 percent disability 
evaluation.  

3.  Entitlement to an increased evaluation for varicose veins 
in the left leg, currently assigned a 10 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held on April 11, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also notes that the veteran submitted statements in 
August 2005 and March 2006 in which she claimed an increased 
evaluation for her service-connection right knee disability.  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, that matter is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for depression 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's varicose veins in her right leg are not 
productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

3.  The veteran's varicose veins in her left leg are not 
productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for varicose veins in the right leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.25, 4.26, 4.104, Diagnostic Code 7120 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for varicose veins in the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.25, 4.26, 4.104, Diagnostic Code 7120 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
August 2005, prior to the initial decision on the claims in 
January 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate her claims for an increased 
evaluation.  Specifically, the August 2005 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Additionally, the June 2006 statement of the case (SOC) 
notified the veteran of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.  In fact, the SOC 
provided the veteran with the schedular criteria used to 
evaluate her service-connected varicose veins, namely 
Diagnostic Code 7120.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the August 2005 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
August 2005 letter notified her that she must provide enough 
information about her records so that they could be requested 
from the agency or person that has them.  The letter also 
requested that she complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the August 2005 letter stated that it 
was still her responsibility to support her claims with 
appropriate evidence and to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claims.  In 
this regard, the RO informed the appellant in the rating 
decision and SOC of the reasons for the denial of her claim 
sand, in so doing, informed her of the evidence that was 
needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Because each of the four content 
requirements of notice has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
her that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in her condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as her VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with her claims.  
She was also afforded a VA examination in September 2005, and 
she was provided the opportunity to testify at a hearing 
before the Board.  VA has further assisted the veteran and 
her representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned separate 10 percent 
disability evaluations for her varicose veins in her right 
and left legs pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7120.  Under that diagnostic code, a 10 percent evaluation is 
contemplated when there is intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
when there is persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for her 
varicose veins in her right and left legs.  The medical 
evidence has not shown her to have persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  In fact, 
the September 2005 VA examiner stated that the veteran did 
not have any edema or any mass or board like edema with 
constant pain at rest.  He also commented that there was no 
persistent edema, subcutaneous induration, stasis, 
pigmentation, eczema, persistent ulceration, or skin changes.  
The examiner further noted that the veins decompressed with 
elevation of the extremity and that the veteran periodically 
wore compression hosiery.  As such, the veteran has not been 
shown to have met the criteria for an evaluation in excess of 
10 percent.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for varicose veins in her right 
and left legs.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
varicose veins have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
varicose veins under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for varicose veins in 
the right leg is denied.  

An evaluation in excess of 10 percent for varicose veins in 
the left leg is denied.  


REMAND

Reasons for Remand:  To obtain a medical opinion and to 
notify the veteran of a regulatory amendment.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in September 2005 in connection with her claim 
for service connection for depression.  However, the Board 
finds the examiner's opinion to require further clarification 
regarding the relationship, if any, between the veteran's 
depression and her service-connected varicose veins.  In this 
regard, the Board notes that the September 2005 VA examiner 
stated that he could not find any information that the 
veteran's depression was specifically secondary to her 
varicose veins.  As such, the examiner did not specifically 
address the issue of whether the veteran's varicose veins may 
have aggravated her depression.  The Court has held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Additionally, the September 2005 VA examiner did 
not discuss whether the veteran's depression was caused or 
aggravated by her service-connected right knee disability, 
which she contended in her August 2005 claim.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any depression that may be present.  

In addition, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any depression 
that may be present.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment as to whether it 
is at least as likely as not that 
that the veteran's current depression 
is either caused by or permanently 
aggravated by her service-connected 
varicose veins and/or right knee 
disability.  

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


